Citation Nr: 1441374	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  03-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for multiple scars, claimed to include those on the forehead, right thumb, right wrist, right lower abdomen, and bilateral legs, to include as secondary to a service-connected right knee disability.  

2.  Entitlement to VA dental treatment.  

3.  Entitlement to Chapter 31 vocational rehabilitation benefits.  

4.  Whether new and material evidence has been presented to reopen a claim for service connection for right hip and left knee debridement, head, neck, fingers, hand arm, and right calf conditions.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran performed active duty for training (ACDUTRA) from January to May 1978, and for approximately two weeks in June 1979.  In August 1997, VA granted service connection for a right knee disability that was aggravated during both periods of ACDUTRA.  Because active military service includes any period of ACDUTRA in which the individual was disabled or died from injury incurred in or aggravated in the line of duty, these periods of ACDUTRA are treated as active military service and the service member achieves Veteran status.  See 38 C.F.R. § 3.6(a) (2013).  

This matter arises to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  In February 2003, the RO denied service connection for "multiple scars" claimed due to injury suffered in a fall while riding a bicycle, and the Board remanded the claim for development in March 2005.  In July 2006 the Board denied that claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, in turn, in August 2008 vacated the July 2006 Board decision and remanded the case.  

The Board again denied the claim in May 2010 but in March 2011, the Court again vacated the Board's decision and remanded the case.  In July 2011, the Board remanded the case for development.  

In April 2013 the Board denied (1) service connection for multiple scars, claimed to include those on the forehead, right thumb, right wrist, right lower abdomen, and bilateral legs, to include as secondary to a service-connected right knee disability; (2) entitlement to VA dental treatment; but remanded a claim for entitlement to Chapter 31 vocational rehabilitation benefits.  

An October 2013 rating decision denied reopening of a claim for service connection for disabilities of the hip, left knee debridement, head, neck, fingers, hands, arm, and right calf.  In November 2003 a notice of disagreement (NOD) was filed to the October 2013 rating decision.  

A March 2014 Court Order vacated the April 2013 Board denials and, pursuant to a Joint Motion for Partial Vacatur and Remand (JMR) remanded those matters for action consistent with the JMR.  

The Veteran testified in support of his claim at hearings in Washington D.C. in February 2005, March 2006, December 2009, and August 2012 and transcripts thereof are on file.  The last three hearings were before the undersigned Acting Veterans Law Judge (VLJ).  

In August 2014 additional evidence was received from the Veteran, together with a waiver of initial RO consideration thereof.  

The issues of Chapter 31 vocational rehabilitation benefits and whether new and material evidence has been received to reopen the claim for service connection for right hip and left knee debridement, head, neck, fingers, hand, arm and right calf conditions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  



FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the service-connected right knee disability buckled causing a fall from a bicycle in June 1992 resulting in scarring of the forehead, right thumb, right wrist, right lower abdomen, and legs. 

2.  The medical evidence is at least in relative equipoise as to whether service-connected right knee disability buckled causing a fall from a bicycle in June 1992 resulting in dental trauma.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple scars, claimed to include those on the forehead, right thumb, right wrist, right lower abdomen, and legs are met. 38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6(c), 3.303, 3.310 (2013).  

2.  The criteria for entitlement to outpatient dental treatment are met.  38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6(c), 3.303, 3.381, 3.310, 17.161 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

In a 2002 letter, sent before issuance of the February 2003 rating decision on appeal, the Veteran was informed of the information and evidence needed to substantiate the claim, that VA will seek to provide, and that he should provide.  He was informed that VA would assist him in obtaining any needed information or evidence.  

VA also has a duty to assist by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(c) (2013).  This means that VA will assist a claimant obtain relevant records, whether or not they are in federal custody, and provide a medical examination or opinion if needed.  Here, the record includes service treatment records (STRs), VA examination findings, VA clinical records, the Veteran's written statements and hearing testimony, and identified private clinical records.  

Following the July 2006 Board denial of the claim, the August 2008 JMR requested the Court to vacate that decision to allow the Board to "reevaluate the evidence of record."  No further development was instructed unless "the Board changes its position" in which case an opinion should be requested as to whether alleged buckling, causing the claimed disabilities, was related to the service-connected right knee.  For the reasons stated below, while the Board has changed its position, another VA nexus opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ or Acting VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veteran has testified at four Board hearings.  Cumulatively, these make it abundantly clear that the issues on appeal were identified and the representative and the VLJ and the Acting VLJ specifically elicited testimony from the Veteran as to the relevant clinical history and needed elements for service connection.  Also, neither the Veteran nor his representative have alleged that there was any deficiency with respect to any hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The 2006 Board decision was vacated by the Court, pursuant to a JMR, to provide additional reasons and bases and to address specific favorable pieces of evidence.  This was done in the 2010 Board decision but that Board decision was vacated by the Court in March 2011, pursuant to a JMR to assist in obtaining private medical records, and it was for this reason that the Board remanded the case in July 2011.  

In April 2013 the Board again denied the Veteran's claim and found that the July 2011 remand instructions specifically called for a search of the GSE/DCG Ambulatory Center for pertinent medical reports.  However, the 2013 Board decision noted that the claims files did not reflect that such a search was accomplished.  When the Board's remand orders are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Nevertheless, in 2013 found that because the outcome of the appeal depended on other matters, an error committed with respect to VA's duty to assist did not result in unfair prejudice to the claimant and was not discussed further.  Currently, in light of the favorable outcome herein, any failure to fully comply with the duty to assist is no more than harmless error.  

Equally important, the 2014 JMR underlying the most recent Court Order remanding the case to the Board did not find or reference, directly or indirectly, any violation of VA's duties to notify or assist under the VCAA.  Rather, the case was remanded solely for the purpose of providing more extensive reasons and bases as to the Veteran's credibility.  

All the evidence in this case has been thoroughly reviewed.  Although the Board is obliged to provide sufficient reasons and bases to support a decision, there is no requirement or need for a detailed discussion of all the evidence submitted by the Veteran or on in the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  "There is a presumption that [VA] considered all of the evidence of record," and the mere failure to discuss a particular piece of evidence is insufficient to rebut that presumption.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  The analysis herein focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Background

Historically, an August 1997 rating decision granted service connection for right knee chondromalacia with torn medial/collateral meniscus, as aggravated during ACDUTRA and assigned an initial 30 percent disabling rating for subluxation and instability, effective April 14, 1994.  An April 2002 rating decision granted service connection for arthritis of the right knee, rated as 10 percent disabling effective October 26, 1999.  Also, the Veteran did not appeal a July 2002 rating decision which denied service connection for shortening of the left leg.  

Records during the Veteran's two periods of ACDUTRA in 1978 and 1979 are negative for the claimed disabilities.  

Records from Washington Hospital Center (WHC) in June 1992 document a reported fall from a bicycle.  At admission the Veteran reported that he was "bicycling when he hit a pot hole and was thrown face first into the curb."  He complained of diffuse facial pain and neck stiffness with tingling in the forearms.  It was noted that there were "no other complaints."  His past medical history of leg surgery was noted.  The report of the dental consultation noted that he had hit a pothole and gone over the handlebars, and a neurosurgery consult report also noted that he was "reportedly thrown over handle bars of bike."  

Thereafter, the Veteran has had additional surgery, including facial scar revision, within the last five-six years to repair residuals from the accident, which included a bone graft taken from the right hip to repair the nose and jawline.  

Records of Howard University Hospital (HUH) (and the Veteran's testimony) indicate that his present scarring in the right lower abdomen area is apparently due at least in part to the bone graft and not only a result of the 1992 accident. 

On the September 1996 VA examination the Veteran reported a history of in-service injury, and arthroscopic surgery in 1979.  He said that his right knee pain had persisted postoperatively, and had increased over the years, such that he could not jump, run, climb stairs, and even to walk was painful.  He reported that his right knee "buckles, locks."  On examination his gait was normal and he had no deformity or instability of the right knee but there was some right quadriceps muscle atrophy as compared with the left. 

The Veteran was in HUH in March 2000 at which time he had surgery to correct a nasoseptal deformity with a deviated septum and multiple facial scars, sustained secondary to a bicycle accident several years ago.  The augmentation rhinoplasty required a graft from the right iliac crest. 

A March 2000, a VA orthopedic note reported that the Veteran had chondromalacia patella with secondary osteoarthritis of the knees, as well as right knee effusion, joint line tenderness, and increased laxity on valgus strain.  

A disability examination R. Grant, M.D. in March 29, 2000 noted bilateral knee osteoarthritis, and left wrist, facial fracture, neck, and mandible conditions.  Dr. Grant reported as history, multiple traumas with history of military injury.  

An April 2000 VA record from a VA podiatry clinic shows that the Veteran complained of foot pain due to a limb length inequality.  At the age of 10, he had been in a car accident, with surgery and casting to the left hip, which caused the leg length discrepancy.  

On VA orthopedic examination in April 2000 the Veteran related a history of chronic right knee pain, with multiple surgeries on the right knee.  He reported that he had constant knee pain and that the right knee locked frequently, gave out quite often, and buckled when walking on level ground.  He walked on two crutches with an antalgic gait. 

A July 2000 VA outpatient treatment (VAOPT) record reflects that the Veteran had a history of an injury to his right knee several years ago with continued pain and weakness.  In the immediate postoperative period for his knee, he had another injury when his knee'gave way and at which time he sustained a fracture to his nose, which required reconstruction surgery, which included a bone graft.  An examination disclosed that the left leg was shorter than the right, apparently due to the shortening of the femur.  Currently, general stability of the knees was intact, and there was atrophy of the left calf in comparison to the right.  The left thigh also appeared to be smaller than the right, although this was a very slight difference. 

A June 2001 VA joints examination report noted a surgical scar over the medial aspect of the right knee.  

The Veteran filed his original claim for service connection for scars in 2002.  

VA clinical records in May 2002 document the presence of scars, i.e., a dime-size scar on the mid forehead; small linear scar on the right thumb; small, irregular linear scar on the right wrist; surgical scars to knees; surgical scar on the right lower abdomen due to bone graft.  

At his first Board hearing, in February 2005, the Veteran testified that he had been riding a bike, when the right knee just gave way, and he took a nosedive, hitting his skull and knee on the pavement.  He stated that it was not a pothole that he had hit; it was a gutter or girder that went across the road, which he thought might be train tracks.  He said the area was pretty much flat and that his right knee just gave way.  There was nothing out of the ordinary that would have caused the knee to give out.  He stated that the primary treatment had been for his facial injuries, but he had leg pain, and they immobilized it in traction for about a month or two.  He testified that he was still on crutches.  He reported that he explained to treating medical personnel at the time that that the knee had given way, which was what prompted the doctors to immobilize it.  He indicated that his foot released from the pedal, causing him to pitch forward.  Up to that point, he had had no significant problems with the knee giving way, but it "blew out" while the riding the bike.  

On VA examination in May 2005 a VA medical examiner reviewed the Veteran's medical history as documented in the claims file and stated that "[i]t would be speculating to say that his service connection right knee condition was as likely as not [what] caused or contributed to the . . . bicycling accident in June 1992 and thus causing his scars and injuries as a result of that bicycle accident." 

The VA examiner's rationale was that he "did not see any medical records or any other records showing or documenting [the veteran's] right knee condition in the immediate time just prior to his bicycle accident."  The examiner further noted that the June 1992 hospital discharge report documents no diagnosis of any right knee condition.  Based on those considerations, the examiner concluded that it is "less likely than not" that the right knee disability is the cause of the bicycling accident.  

At the Veteran's March 2006 Board hearing the Veteran testified that in 1992 while riding a bike there was a rail in the street and the bike's front wheel came off and the fork got caught in a, in a girder in the street.  As he was about to fall he attempted to use his right leg to buffer the fall but it gave way and he did a nose dive, hitting the pavement.  He agreed with a proffered summary that when the bike hit the particular place he tried to brace himself with the right leg, and the right knee collapsed causing him to crash to the ground, with the subsequent injures occurring because his right knee had not buffered the fall. 

In April 2006, Dr. Weir, a HUH neurologist, stated he had evaluated the Veteran and that the right knee was tender.  It was reported that the Veteran previously injured in his right lower extremity which would thus be likely to buckle under physical pressure, which it did in 1992.  

In an April 2006 report Dr. Dennis, a private physician, stated that the Veteran's right knee gave out resulting in a bicycle accident. 

In November 2008, a physician with HUH wrote that the Veteran had a history of multiple injuries sustained in June 1992, when his right knee gave out resulting in a bicycle accident.   

In September 2009, a VA nurse practitioner performed a compensation examination of the right knee and reported that the right knee was unstable and painful.  Lack of stamina, weakness, fatigue, and lower extremity pain should be expected, according to this examiner.  The examiner noted that the date of the onset of the knee disability was 1977 and the knee would severely limit any recreation, exercise, or sports, and other listed activities.  Some of the knee's limitations were due to pain, while others were due to instability.  Four times in the report, the examiner noted right knee instability.  

A November 2009 progress note from Dr. Guttenberg, a dentist and oral surgeon, was a referral for possible tooth replacement and reflects that the Veteran indicated "I am here because I would like to replace my 5 lower teeth with implants.  I lost them due to facial trauma in 1992."  

At the Veteran's December 2009 Board hearing he testified that he was riding his bike, and at an intersection the front tire it a girded causing quick release to engage making the tire to roll off and the fork of the bike to strike the ground.  He indicated that he favored his right leg because the left knee was one half inch shorter than the right.  He said that because "my right knee buckled, it did not buffer the fall" and the fall had caused facial trauma.   

A December 2009 letter from Dr. Perry-Dodson was submitted at the December 2009 hearing indicating that the Veteran had five missing lower teeth and that this facial trauma was a direct result of his right knee buckling in 1992.  If his right knee had not buckled the dental damage would not have taken place.  At the hearing, the Veteran identified Dr. Perry-Dodson's medical specialty as "dental."  

In September 2011, T. Thompson, M.D., reported that the Veteran's knee arthritis condition was such that it may occasionally give way and therefore he should use extreme caution when bicycling.  

A June 2012 news article reflects the results of a reporter that followed the Veteran around for a day and documented his activities moving from government office to government office, unhindered by any knee aliment, and not on crutches with an immobilized knee.  The article also notes the Veteran's prior conviction of federal mail fraud charges.  However, the article also noted that the Veteran limped while traveling upstairs at one point in his daily activities, and it also documented his bicycling home over a distance of several miles at the end of his daily activities.  

At the Veteran's August 2012 Board hearing he testified that his right leg is the weaker leg, because of his service-connected right knee, and that this weakness precluded the right leg from buffering his fall from his bicycle (in 1992).  He testified that he has scars on his skull, hips, right thumb, and right wrist.  

In October 2012, K. Vanterpool, DC, reported that the Veteran's right knee would likely continue to buckle as a result of chondromalacia patella, and severe osteoarthritis.  In March 2013, the Veteran submitted another report from Dr. Vanterpool which duplicates the October 2012 report. 

A November 2013 VAOPT record reflects that at the Veteran's request his discharge record was being changed to reflect the history of his medical complaint today.  It was understood that his knee buckled causing him to fall which caused the loss of his front tooth "based on the history that you provided."  

Principles of Service Connection

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by active military service, which can include periods while performing ACDUTRA.  38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131; 38 C.F.R. §§ 3.6(c), 3.303.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (while an interest in the outcome may affect the credibility it does not affect competency).  A hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The competency of evidence, medical or lay, and credibility must be determined and then the probative value of all evidence must be weighed.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Competent medical evidence is from one qualified by education, training, or experience to offer medical diagnoses, statements, or opinions, but may include statements conveying sound medical principles, as in medical treatises, or contained in authorative writings, e.g., medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is that which does not require specialized education, training, or experience and from one with knowledge of facts or circumstances and conveys matters that can be observed.  38 C.F.R. § 3.159(a)(2).  

"[C]ompetent medical evidence is [not always] required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Moreover, lay evidence of an in-service event does not require rebuttal by documentary evidence.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (upholding a finding that there was no credible evidence that an in-service event occurred, even when considering the "places, types, and circumstances" of service under 38 U.S.C. § 1154(a) and rejecting the contention that, except as to lay evidence of combat incurrence under 38 U.S.C.A. § 1154(b), lay evidence of any in-service event must be accepted absent affirmative documentary evidence proves otherwise).  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple or if unique and having readily identifiable features; (2) a layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, laypersons are not competent to provide evidence in complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever) and Routen v. Brown, 10 Vet. App. 183, 186 (1997) (concerning aggravation of pre-existing disease).  

As to credibility, lay evidence cannot be found to lack credibility "merely because it is unaccompanied by contemporaneous medical evidence," although that is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Other factors affecting credibility are showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Factors to be considered are internal consistency, facial plausibility, consistency with other evidence of record, self-interest or evidence of desire for monetary gain, and for hearing cases, the demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) and Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997).  

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  


Analysis

Multiple Scars

The Veteran contends that his claimed scars resulted from a June 1992 fall from a bicycle which occurred because he was unable to break the fall due to right knee instability.  Also, while he had a right knee surgical scar prior to 1992, it is contended that a right knee scar residuals were exacerbated due to the 1992 accident.  Also, at the 2006 hearing he averred that he has a scar on the buttock(s) due to that accident but elsewhere he referred to scarring on the left lower back.  Thus, it appears that that the scar on the buttock(s) and left lower back are actually the same.  

The 2014 JMR instructed the Board to address the matter of how, if at all, the Veteran's prior criminal conviction justified finding that he was not credible.  The JMR cited to Boyde v. Brown F.3d 1159, 1174 (9th Cir. 2005).  The August 2014 Informal Hearing Presentation has noted that Boyde, Id., cited to Gordon v. United States of America, 383 F.2d 936 (U.S. Court of Appeal District of Columbia Circuit 1967).  

Necessarily, it must be observed that both Boyde and Gordon were criminal cases and were not rendered by either the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit) and, so, are not binding upon the Board.  Nevertheless, they will be analyzed for the purpose of guidance.  

In Gordon, Id., it was stated that admission of evidence of prior convictions was discretionary because of the potential for prejudice but could have genuine probative value as to credibility and that in a determination of whether to admit such evidence some convictions might be allowed for consideration and some excluded; and, as an example, convictions remote in time or which had no direct bearing on veracity could be excluded.  The burden was on a defendant to present sufficient reasons to withhold from a jury evidence of past convictions in the face of a statute which made admission of such convictions possible.  Significantly, in Gordon, Id., it was stated that "[t]he underlying assumption was that prior convictions would ordinarily be admissible unless this burden is met."  

Gordon further instructs that "[t]he standard to be applied [was whether] the prejudicial effect of impeachment far outweighs [italics added] the probative relevance of the prior conviction to the issue of credibility'."  Continuing, in Gordon it was stated that "[t]he test ... however, is that to bar [evidence of prior convictions] as impeachment the court must find that the prejudice must 'far outweigh' the probative relevance to credibility, or that even if relevant the 'cause of truth would be helped more by letting the jury hear the defendant's story than by the defendant's foregoing that opportunity because of the fear of prejudice founded upon a prior conviction'."  Gordon v. United States of America, 383 F.2d 936 (U.S. Court of Appeal District of Columbia Circuit 1967).  

"[T]he legitimate purpose of impeachment which is, of course, not to show that the accused who takes the stand is a "bad" person but rather to show background facts which bear directly on whether jurors ought to believe him rather than other and conflicting witnesses. In common human experience acts of deceit, fraud, cheating, or stealing, for example, are universally regarded as conduct which reflects adversely on a man's honesty and integrity.  Acts of violence on the other hand, which may result from a short temper, a combative nature, extreme provocation, or other causes, generally have little or no direct bearing on honesty and veracity.  A "rule of thumb" thus should be that convictions which rest on dishonest conduct relate to credibility whereas those of violent or assaultive crimes generally do not; traffic violations, however serious, are in the same category. The nearness or remoteness of the prior conviction is also a factor of no small importance.  Even one involving fraud or stealing, for example, if it occurred long before and has been followed by a legally blameless life, should generally be excluded on the ground of remoteness."  Gordon v. United States of America, 383 F.2d 936 (U.S. Court of Appeal District of Columbia Circuit 1967).  

In Boyde, it was noted that in interpreting two statutory provisions the California Supreme Court held that, when a defendant takes the stand in his own defense, the trial judge has discretion 'to exclude evidence of prior felony convictions when their probative value on credibility is outweighed by the risk of undue prejudice.'  People v. Beagle, 6 Cal.3d 441, 99 Cal.Rptr. 313, 492 P.2d 1, 7-8 (1972)."  Boyde v. Jill Brown, Warden of California State Prison at San Quentin, No. 02-99008, slip op. (U.S. Court of Appeals, 9th Circuit 2005); 404 F.2d 1159.  In Boyde, it was noted that the decision in Beagle provided a few guideposts in exercising this discretion but offered the 'rule of thumb' that 'convictions which rest on dishonest conduct relate to credibility whereas those of violent or assaultive crimes generally do not.'  Id.  (quoting Gordon v. United States, 383 F.2d 936, 940 (D.C.Cir.1967)) (internal quotation marks omitted).  

In Boyde, the defendant had the effrontery to argue that "his 'prior robberies involved no `dishonest' acts,' [and should] have been excluded under Beagle.  Although he is correct that robbery is assaultive, it also involves stealing, an act of dishonesty that bears on credibility."  Boyde v. Jill Brown, Warden of California State Prison at San Quentin, No. 02-99008, slip op. (U.S. Court of Appeals, 9th Circuit 2005); 404 F.2d 1159 (moreover, the robberies were relatively recent, having been committed only five years before the trial).  

Proceeding to the analysis, initially it must be observed that the Board is not bound by formal rules of evidence.  If such were the case, much of the 'hearsay' evidence which many veterans and other laypersons present would not be admissible.  

Moreover, as noted in the criminal cases cited above, the impact of any prejudice in considering such evidence is far less in the VA adjudicatory system than in proceedings in jury trials in criminal proceedings.  

In the 2014 Informal Hearing Presentation the Veteran's representative stated that the "convictions" should not be considered to impeach the Veteran's credibility because they had been in the mid-1990s, several years after the 1992 bicycle accident and several years before filing his claim (in 2002).  

In the cases cited above, for the purpose of considering whether the conviction was "remote" the point at which the retrospective measurement began was the time of the trials.  In other words, and as seen from the VA adjudication standpoint, the time when a decision is made by the factfinder.  In this case, while the conviction may be remote from the present time, it is not as remote form when the RO adjudicated the claim in February 2003.  

It can hardly be disputed that a conviction for mail fraud clearly is a reflection on a lack of honesty and integrity.  However, in each of the cases cited above consideration was given to the nature of circumstances of the prior crimes leading to the convictions.  In this case there is insufficient information from which an accurate assessment can be made as to the nature, circumstances, and details of the Veteran's prior conviction for mail fraud.  Accordingly, and consistent with the guidelines in the cases cited above, including the passage of time between the conviction and the initial RO adjudication in 2003, the Board finds that any such prior conviction of the Veteran in this case has little, although this is not to say no, impact upon his credibility.  

Turing to the merits of the claim, the Board initially notes that the favorable and unfavorable medical opinions on file all rest upon a belief or lack of belief that the 1992 bicycle injury occurred in the manner described by the Veteran.  In other words, all the medical opinions, favorable and unfavorable, ultimately rest upon the credibility of the Veteran in his description of the events leading to the bicycle accident, i.e., that it was caused or that he could not prevent the injuries he sustained as a result of the accident.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this regard, the earliest evidence that the Veteran attributed his bicycle accident to his service-connected right knee disorder is in 2002, about a decade after the 1992 accident.  The passage of time between the incurrence of disability and filing a claim can be a factor in the assessment of credibility.  This is particularly true when if a claimant actually had a disability and it would be reasonable to expect him to file a claim for VA compensation upon becoming aware of the existence of such disability, especially when he is otherwise shown to have prosecuted or pursued other VA claims.  Here, the Veteran had steadily pursued a claim for service connection for disability of the right knee.  However, it must be noted that the right knee disability was based upon his military service, i.e., a period of ACDUTRA.  On the other hand, the claim he now pursues is not directly related to any period of military service.  Rather, it is based upon the principle of secondary service connection, i.e., disability caused or aggravated by a service-connected disorder.  In this regard, it is not expected that every Veteran is so well versed in Veterans law as to be familiar with the concept of secondary service connection.  

Here, service connection was not granted for the right knee disability until 1997, and there was approximately a five-year period between the 1992 accident and the 1997 rating decision.  Thus, for at least five years (from the 1992 injury and the 1997 rating decision) there was no possibility of granting service connection on a secondary basis for injuries stemming from the 1992 accident.  Thus, the lapse in time of almost a decade between the 1992 injury and the Veteran's filing of his claim in 2002 is not a matter which can be weighed against him.  

Another matter for consideration are the initial clinical records of treatment in 1992.  Here, the hospitalization records do indicate that the injuries were sustained in a bicycle accident.  However, they go no further than that and are silent as to any other circumstance related to the accident, including an relationship to the service-connected right knee disorder.  Rather, they only indicate that the Veteran hit a pot hole.  On the other hand, they do note his past history of "leg" surgery (and it must be noted that he had had left leg surgery as a child and by 1992 had had two right surgeries). 

At the 2006 Board hearing the Veteran testified that he had mentioned the knee instability at the hospital in 1992.  In this regard, it is not unusual for clinical records of initial treatment for disability, including injuries, not to contain a detailed, or even very accurate, description of how the disability or injuries were sustained.  In short, these initial clinical records in 1992 are of little probative value either for or against the claim.  

It must also be observed that the Veteran has provide accounts of how the injuries occurred which have varied over time.  However, it is undisputed that at the time of the 1992 bicycle accident that the Veteran had right knee disability.  The 1997 rating decision granted service connection for right knee disability on the basis of in-service aggravation.  While a September 1996 VA examination found no right knee instability, a VA examination only one month earlier, in August 1996, found that the Veteran did have right knee instability.  Thus, although the private hospital records of treatment for the 1992 injury do not confirm that the Veteran aggravated even further his right knee disability and do not confirm that his right knee thus had to be immobilized, the evidence does establish the probability that at the time of the 1992 bicycle accident he had right knee instability in light of the evidence that prior to the 1992 accident he had already had two surgical procedures on his right knee.  

At the 2005 Board hearing the Veteran testified that while riding a bike his right knee just gave way, causing the accident and stated that it was not a pothole that he had hit but it was a gutter or girder or possibly train tracks and that the area was flat.  At the March 2006 Board hearing he testified while riding his bike the front wheel came off and the fork got caught in a girder in the street and although he tried to buffer his fall with his right leg, the right knee gave way.  While these descriptions are not perfectly synchronized, such perfection is neither expected after the passage of many years nor required.  

It is the Board's principal responsibility to assess the competence and credibility, and therefore the probative value of evidence of record.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Veteran may also have exaggerated some of the lingering effects of his 1992 injuries.  The Veteran's appeared before the undersigned at hearings in March 2006, December 2009, and August 2012, and at the last two he was on crutches with his knee wrapped in bandages so as to appear all but immobilized.  This is in contrast to the picture of the Veteran which exists in a June 2012 news article of record.  Nevertheless, while there was an apparent attempt to over-emphasize or embellish the severity of his right knee disability; the Board finds no direct contradictions of such a nature as to conclude that the Veteran was consciously being untruthful.  

In sum, and in keeping with the principle of the favorable resolution of doubt as required by statute and regulation, the internal contradictions in the Veteran's statements and testimony, and the contradictions of this with other evidence, even in light of a past conviction for mail fraud, the Veteran's credibility is not so diminished as to lead to the conclusion that he has been consciously untruthful.  Thus, the Veteran's statements and testimony are sufficiently credible, even though not wholly so, to provide a proper foundation for the favorable medical opinions that his multiple scars, including on the forehead, right thumb, right wrist, right lower abdomen, and bilateral legs are due to an injury which was either caused by or which could not be prevented as a result of the Veteran's service-connected right knee disability.  

Accordingly, service connection for multiple scars, claimed to include those on the forehead, right thumb, right wrist, right lower abdomen, and bilateral legs is warranted.  

Outpatient Dental Treatment

In VAOPGCPREC 5-97, 62 Fed.Reg. 15566 (1977), VA's General Counsel addressed whether a Veteran is entitled to VA dental treatment eligibility for "service trauma," to include the intended effects of dental treatment provided through the veteran's military service.  This opinion relies upon the definition of "trauma."  Black's Law Dictionary defines "trauma," as a "physical injury caused by a blow, or fall or a psychologically damaging emotional experience."  Black's Law Dictionary, p.1344 (5th ed. 1979).  Thus, VA's General Counsel concluded that trauma means injury. 

The significance of a finding of a dental condition due to service-related trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161(a), (c).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Further, for the purposes of determining whether a Veteran has treatment eligibility, the term "service trauma," does not include the effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97.  

With respect to dental disabilities, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, are not disabling conditions, and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. §§ 3.381, 17.161. 

The rating activity will consider each defective or missing tooth and each disease of the teeth in periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other "in-service trauma," or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).  

The Veteran contends that dental trauma resulted from injuries suffered during a fall from a bicycle in June 1992.  He alleges that he fell from his bicycle and that his service-connected right knee then collapsed, rather than preventing or mitigating his fall and subsequent dental injuries.  In June 2009, the Veteran submitted his secondary service connection claim for dental trauma due to this accident.  

Records from Washington Hospital Center, dated in June 1992, reflect that the Veteran was "bicycling when he hit a pot hole and was thrown face first into the curb." He complained of diffuse facial pains, among others.  The initial assessments included possible mandible maxilla fracture, awaiting oral surgery consult. 

A March 2000 private surgery report mentions the loss of inferior, central, and lateral incisors in a bicycle accident years earlier. 

In December 2009, Dr. E. Perry-Dodson wrote that 5 missing lower teeth, teeth number 22 through number 26, concurred in date with a facial trauma as a direct result of his right knee buckling in 1992. 

In June 2010, the RO denied service connection for dental trauma based on a lack of evidence relating this to active service or to a service-connected disability. The Veteran appealed. 

In December 2011, the Veteran submitted a letter from C. Loukaitis, a dental consultant, who mentions multiple dental implants, but provides no etiology opinion. 

A June 2012 private dentistry report from Exquisite Dental Care relates the loss of the "bottom anteriors" and damage to the "top anteriors" to the 1992 bicycle accident.  The bottom anteriors were replaced with implants and the top anteriors needed crowning, according to the letter. 

In the JMR underlying the Court's March 2014 Order vacating the April 2013 Board decision denying service connection for multiple scars and entitlement to VA dental treatment, it was stated that "the analysis regarding Appellant's credibility as to the issue of the scars bears directly on the analysis about entitlement to dental treatment, the latter claim is inextricable from the former."  

In other words, the outcome of the claim for service connection for multiple scars is dispositive of the claim for service connection for entitlement to VA outpatient dental treatment.  Thus, in this case the favorable disposition of the claim for service connection for multiple scars dictates that the claim for VA dental treatment also be allowed.  

Accordingly, entitlement to VA dental treatment is warranted.  


ORDER

Service connection for multiple scars, claimed to include those on the forehead, right thumb, right wrist, right lower abdomen, and bilateral legs, to include as secondary to a service-connected right knee disability is granted.  

Entitlement to VA dental treatment is granted.  



REMAND

In April 2013 the Board noted that an appeal arose from a March 2012 RO rating decision that denied continued Chapter 31 vocational rehabilitation benefits.   The Veteran submitted a timely notice of disagreement (NOD) but no statement of the case (SOC) had been issued.  See 38 C.F.R. § 19.26; and Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In the August 2014 Informal Hearing Presentation the Veteran's service representative noted that as yet no SOC had been issued which addressed this claim.  

Also, in November 2013 a timely NOD was filed to an October 2013 rating decision which denied reopening of a claim for service connection for right hip and left knee debridement, head, neck, fingers, hand, arm and right calf conditions.  However, no SOC has been issued which addresses this matter.  See 38 C.F.R. § 19.26; and Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Consequently, these matters must be remanded to the RO for the issuance of an SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue to the Veteran  and the Veteran's representative an SOC addressing the claims for Chapter 31 vocational rehabilitation benefits and  whether new and material evidence has been received to reopen the claim for service connection for right hip and left knee debridement, head, neck, fingers, hand, arm and right calf conditions.  Along with the SOC, the RO must furnish to the Veteran and the Veteran's representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford the Veteran and the Veteran's representative the applicable time period for perfecting an appeal as to these claims.

The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the matters identified above, Chapter 31 vocational rehabilitation benefits and whether new and material evidence has been received to reopen the claim for service connection for right hip and left knee debridement, head, neck, fingers, hand, arm and right calf conditions, may be obtained only if a timely appeal is perfected.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


